DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Acknowledgements
This office action is in response to the communication filed 12/17/2020.
Claims 1-17 and 25-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Prior drawing objections are withdrawn in response to Applicant’s amendments.
	
Claim Rejections - 35 USC § 112
Previous claim rejection under 35 USC 112 are withdrawn in response to Applicant’s amendments.  The following is new:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention OR as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  Step 13 as seen in Fig. 7 “First wash?” as the controller programmed step.  Here, Claim 1 recites “when rinse water in a rinsing step of a washing cycle is free of cleaning agents” in line 22 and “when the rinse water in the rinsing step of the washing cycle includes cleaning agents, drain the rinse water from the reservoir” in lines 26-27, respectively.  Per Applicant’s ¶ [0100]-[0107] only step 514 explicitly states drain the reservoir.  Step 510 simply states “keeping the reservoir empty”.  It then follows “generally the water of the first wash is saturated with soap surfactants”, as such it is unclear that the “first wash” check definitively “includes cleaning agents” (what if the user did not put any in?).
This is further confusing because Applicant’s in the arguments appears to suggest the test for “softener” supports the “when…free of cleaning agents”, however “softener” is not a cleaning agent but an additive.  Examiner interprets the limitation as referencing the “first wash” check, to step 514 drain the reservoir.
However, Examiner notes the claim is confusing and requires Applicant to provide further clarification how and/or why the reservoir is drained in step 514, because step 504 should have transferred all the water to the tub from the reservoir (and this is why step 510 says “keep[ing] the reservoir empty”), so how is there water in the reservoir and why do you need to drain it if it does not have any cleaning agent in it?  If there is some missing step here to require water in the reservoir after the first wash, Applicant must claim said steps or event.

Allowable Subject Matter
Claims 1-17 and 25-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Although avoiding storing softener water is known as shown by US 20140345063, the prior art of record does not teach when the rinse water in the rinsinq step of the washinq cycle includes cleanin agents, drain the rinse water from the reservoir, fill the reservoir with fresh water, and in the subsequent washing cycle, fluidly connect the reservoir to the tub and introduce the stored fresh water from the reservoir into the tub, in the context of claim 1.


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but are not persuasive with respect to Chen.  Applicant’s arguments as to the newly proposed amendments are persuasive and the rejection has been withdrawn.  However, a new grounds of rejection has been issued (see 112(b)) above for lack of clarity.
In response to Applicant’s arguments that one of ordinary skill in the art would therefore understand that the clutch (of Chen) must be positioned outside the reservoir, not inside it, in order for the reservoir to act as a counterweight such that forces balance out, Examiner respectfully disagrees.  First, at issue is the claim language “said reservoir arcuately encircling said mechanical drive element and said electric drive element”.  Here, as in Chen, at least a portion of “said mechanical drive element and said electric drive element”, specifically, the motor and gearbox are clearly inside the reservoir, thus 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140345063 A1  note ¶ [0058]-[00059] softener used drain, ¶ [0056] otherwise store
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711